FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                     March 1, 2018
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                   No. 17-2064
                                          (D.C. Nos. 1:15-CV-01188-JB-SMV
MARCOS SANCHEZ,                                and 1:04-CR-01685-JB-1)
                                                       (D. N.M.)
       Defendant - Appellant.
                      ________________________________

                       ORDER AND JUDGMENT *
                       _________________________________

Before MATHESON, BACHARACH, and McHUGH, Circuit Judges.
                  _________________________________

      The defendant, Mr. Marcos Sanchez, was convicted in 2006 of

possessing a firearm after a prior felony conviction and sentenced to

fifteen years’ imprisonment. See 18 U.S.C. § 922(g)(1). The sentence was

enhanced under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1),

which created a fifteen-year mandatory minimum. In district court, Mr.



*
     We have determined that oral argument would not materially aid our
consideration of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). Thus, we have decided the appeal based on the briefs.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
Sanchez unsuccessfully challenged the sentence under 28 U.S.C. § 2255.

We affirm.

                                    * * *

       The Armed Career Criminal Act would have been triggered by three

or more past convictions for violent felonies or serious drug crimes.

Applying the Armed Career Criminal Act, the district court characterized

the crimes underlying Mr. Sanchez’s past convictions as “violent felonies.”

All of these convictions were for residential burglary under New Mexico

law.

       Under the Armed Career Criminal Act, a felony conviction could be

considered a “violent felony” in one of three ways.

       First, under the “elements clause,” a conviction would constitute a

“violent felony” if an element consisted of the use, attempted use, or

threatened use of physical force against another person. 18 U.S.C.

§ 924(e)(2)(B)(i).

       Second, under the “enumerated-offense clause,” a conviction would

count as a “violent felony” if it was for burglary, arson, extortion, or

another crime involving the use of explosives. 18 U.S.C.

§ 924(e)(2)(B)(ii).

       Third, under the “residual clause,” a conviction would constitute a

“violent felony” if it otherwise involved conduct creating a serious

potential risk of physical injury to another person. Id.


                                      2
     Since the sentencing took place, the Supreme Court has held that the

residual clause is unconstitutionally vague. Johnson v. United States, 135

S. Ct. 2551, 2556-63 (2015). Mr. Sanchez relies on the constitutional

infirmity of the residual clause, arguing that the sentence enhancement

would no longer be permissible.

     To decide this appeal, we must determine whether residential

burglary under New Mexico law would constitute a “violent felony” under

the Armed Career Criminal Act. We can no longer rely on the residual

clause because it is unconstitutionally vague, and the government does not

invoke the elements clause. As a result, the sentence could be enhanced

only if the New Mexico crime of residential burglary would satisfy the

enumerated-offense clause.

     We recently addressed this issue in United States v. Turrieta, holding

that a conviction for residential burglary in New Mexico satisfies the

enumerated-offense clause. 875 F.3d 1340 (10th Cir. 2017). Mr. Sanchez

acknowledges that Turrieta forecloses relief but argues that Turrieta was

wrongly decided. Appellant’s Supp. Br., passim (Dec. 12, 2017). We

recently denied a petition for rehearing in Turrieta and are obligated to

follow that opinion. United States v. Tafoya, 557 F.3d 1121, 1129 (10th




                                      3
Cir. 2009). As a result, we affirm the denial of Mr. Sanchez’s § 2255

motion.

                                  Entered for the Court



                                  Robert E. Bacharach
                                  Circuit Judge




                                     4